August 13, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       MONIKA LYN SAENZ, Appellant

NO. 14-14-00840-CR                           V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________



      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED
and REMANDED for a new trial.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.